Per Curiam:

The appeal herein is dismissed for the want of jurisdiction, § 237 (a) Judicial Code, as amended by the Act of February 13, 1925, 43 Stat. 936, 937. Treating the papers whereon the appeal was allowed as a petition for writ of certiorari, as required by § 237 (c) Judicial Code as amended, 43 Stat. 936, 938, certiorari is denied for want of a substantial federal question. Wabash R. Co. v. Flannigan, 192 U. S. 29; Erie R. Co. v. Solomon, 237 U. S. 427; Zucht v. King, 260 U. S. 174; Sugarman v. United States, 249 U. S. 182; C. A. King & Co. v. Horton, 276 U. S. 600; Bank of Indianola v. Miller, 276 U. S. 605; Roe v. Kansas, 278 U. S. 191.